Citation Nr: 1729357	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  15-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided at Coffee Regional Medical Center on January 19, 2014 and January 20, 2014.

[The issues of entitlement to an initial rating in excess of 30 percent prior to December 23, 2013 and in excess of 50 percent from December 23, 2013, for dysthymic disorder; entitlement to an initial rating in excess of 10 percent prior to November 30, 2006, and in excess of 20 percent thereafter, for left shoulder acromioclavicular joint arthrosis with nerve impingement syndrome; and entitlement to an effective date earlier than April 26, 2000, for the grant of service connection for tinnitus, are addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from January 1977 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision issued by the Department of Veterans' Affairs Medical Center (VAMC) in Gainesville, Florida.

In October 2016, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran filed a claim for payment or reimbursement of unauthorized medical expenses incurred as a result of medical treatment by Coffee Regional Medical Center from January 17, 2014 through January 20, 2014.  In a June 19, 2014 notice letter, the VAMC indicated that reimbursement had been denied for that portion of the unauthorized medical treatment incurred on January 19, 2014 and January 20, 2014, which is the subject of this appeal to the Board.  

In this case, the Veterans Health Administration (VHA) Medical Appeal file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems do not contain a copy of the original claim for medical reimbursement expenses, the decision from which the appeal originated, nor a VA medical opinion (referenced in a November 2014 statement of the case).  As the relevant medical and procedural documentation needed to adjudicate the claim is missing, the Board finds a remand is necessary to attempt to obtain these documents.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC to obtain the original claim for reimbursement of medical expenses, the original decision on the claim for reimbursement, and the VA medical opinion obtained in this case.  All obtained documents should be added to the claims file.  In an attempt to obtain those records, the VAMC may need to contact the Veteran for copies of those documents that may be in his possession.  Document whether or not the records are available in the claims file.  Efforts to obtain the records must continue until they are found to not exist or that further efforts to obtain them would be futile.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




